Case: 5:19-cr-00010-JMH-MAS Doc #: 88 Filed: 04/01/19 Page: 1 of 3 - Page ID#: 292



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION
                                 LEXINGTON

 CRIMINAL NO. 19-10-JMH

 UNITED STATES OF AMERICA                                                      PLAINTIFF


 V.                        NOTICE BY UNITED STATES OF
                           AGREED DISCOVERY TIMELINE


 AUSTIN EDWARD NEDVED                                                      DEFENDANTS
 ANDREW GILBERT YBARRA II

                                      * * * * * *

        The United States gives notice that, after consultation with defense counsel for the

 above-named Defendants, the parties have agreed that by April 8, 2019, the United States

 will produce the discovery materials to the Defendants.

        The United States has already provided both of the above-named Defendants with

 a summary report.

        Given this agreed-upon timeline, the United States respectfully requests the Court

 to enter a Pretrial Order governing the deadlines for discovery, motions, and pretrial

 filings, including this agreed-upon timeline and that filed as against Defendant Beniamin-

 Filip Ologeanu [DE 75].
Case: 5:19-cr-00010-JMH-MAS Doc #: 88 Filed: 04/01/19 Page: 2 of 3 - Page ID#: 293



                                            Respectfully Submitted,

                                            ROBERT M. DUNCAN, JR.
                                            UNITED STATES ATTORNEY

                                     By:    s/ Kathryn M. Anderson
                                            Assistant United States Attorney
                                            260 W. Vine Street, Suite 300
                                            Lexington, Kentucky 40507-1612
                                            (859) 685-4885
                                            Kathryn.Anderson@usdoj.gov




                                        2
Case: 5:19-cr-00010-JMH-MAS Doc #: 88 Filed: 04/01/19 Page: 3 of 3 - Page ID#: 294



                                  CERTIFICATE OF SERVICE

        On April 1, 2019, I electronically filed this motion through the ECF system, which will
 send the notice of electronic filing to:

                       Derek Gordon
                       Counsel for AUSTIN EDWARD NEDVED

                       J. Clark Baird
                       Counsel for ANDREW GILBERT YBARRA II

                                                     s/ Kathryn M. Anderson
                                                     Assistant United States Attorney




                                                3
